PER CURIAM.
Raymond Mossburg appeals a circuit court order summarily denying two claims he raised in a motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the denial of his second claim without the need for further discussion, but reverse the summary denial of his first claim in which Mossburg sought additional jail time *1178credit. The claim was legally sufficient, and it appears from the State response on which the circuit court relied that this claim was overlooked altogether.
Therefore, we remand for the trial court to consider the claim for jail time credit.

Affirmed in part, Reversed and Remanded for further proceedings.

TAYLOR, LEVINE and CONNER, JJ., concur.